Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the communication filed 4/4/2022. Applicant elected claims 1 – 15 in response to a restriction requirement. Claims 1 – 17 are pending in this application; claims 1 – 15 are considered in this action.

Election/Restrictions
Claims 16 - 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in a phone call with Mr. Robert Madayag.

Information Disclosure Statement
The information disclosure statement filed 3/10/2021 is acknowledged by the examiner.

Claim Objections
Applicant is advised that should claims 3 and 11 be found allowable, claims 5 and 13 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 – 15, the preamble limits the valve to a check valve, check valves allow fluid to travel in one direction and close when the fluid flow direction is revered. The specification and drawings do not describe a valve that is capable of closing when the fluid flow direction is reversed. Examiner for this office action is interpreting the preamble of claims 9 – 15 as a flow control valve. 
Claim 9 recites the limitation "the external magnet".  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting the limitation to be “the first external magnet”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Atchison (2,575,086).
Regarding claim 1, Atchison discloses a lever(22) internal to the valve a disc (20) coupled to the lever, a pivot (23) allowing the lever to travel from a first position to a second position, wherein the first position is an open position whereby the disc is decoupled from a valve seat (19) and wherein the second position is a closed position whereby the disc is coupled to the valve seat (Fig. 2). Atchison also discloses an internal magnet (27) physically coupled to the lever (22) and an external magnet (43) magnetically couplable to the lever (22), wherein in a first position a magnetic force between the internal magnet and the external magnet causes the lever to travel to the first position and in a second position the magnetic force between the internal magnet and the external magnet causes the lever to travel to the second position.
Regarding claim 8, Atchison discloses an actuator (31) to move the external magnet (43) from the first position to the second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Atchison (2,575,086) in view of Korean Patent Document (KR 200472727).
Regarding claims 2 and 4, Atchison does not disclose the internal magnet comprises encapsulated neodymium. However using a magnet made of neodymium is well known in the art as taught by the Korean patent document. The Korean patent document teaches a magnet (51) made of neodymium encapsulated in a housing (shield) by means of element 53. Therefore a person having ordinary skill in the art would adapt the Korean patent document teaching of neodymium magnet encapsulated in a housing teaching to the valve disclosed by Atchison to have a magnet with a high magnetic force and protected from fluid flow.
Regarding claim 6, Atchison does not explicitly disclose a rubber gasket in the valve seat. However, having a rubber seal in the well known in the art as taught by the Korean patent document. The Korean patent document teaches a rubber seal (20) to prevent any undesirable leak when the valve is closed. Therefore, a person having ordinary skill in the art would adapt the Korean patent document teaching of a rubber gasket on the valve seat to the valve disclosed by Atchison as a means of improving the seal and preventing undesirable leak in the valve closed position.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Atchison (2,575,086) in view of US Patent to Kurpanek (3,974,584).
Regarding claims 3 and 5, Atchison does not disclose the internal magnet is made of samarium cobalt. However, Kurpanek teaching a valve actuated by magnetic field teaches cobalt samarium retains magnetic strength when exposed to demagnetizing field. Therefore, a person having ordinary skill in the art would adapt the cobalt samarium magnet teaching of Kurpanek to the valve disclosed by Atchison to have an internal magnet that retains its magnetic property when subjected to demagnetizing filed. 
Claims 7, 9  and 15 as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Atchison (2,575,086) in view of US Patent to Sheridan (3,609,425).
Regarding claim 7, Atchison does not disclose a second external magnet, wherein in a third position the magnetic force between the internal magnet, the external magnet, and theSerial No.: 17/275,089 Atty Docket No.: 0041-0011USLee&Hayes'Atty/Agent: Robet A. Madayagsecond external magnet causes the lever to travel to the first position and in a fourth position the magnetic force between the internal magnet, the external magnet, and the second external magnet causes the lever to travel to the second position.
However, Sheridan teaches a second external magnet (38), wherein in a third position the magnetic force between the internal magnet (32), the external magnet (36), and theSerial No.: 17/275,089 Atty Docket No.: 0041-0011USLee&Hayes'Atty/Agent: Robet A. Madayagsecond external magnet causes the lever to travel to the first position and in a fourth position the magnetic force between the internal magnet, the external magnet, and the second external magnet causes the lever to travel to the second position.
Therefore, a person having ordinary skill in the art would adapt the second external magnet to cause the valve to change position teaching of Sheridan to the valve disclosed by Atchison in order to have a valve that is simple in its construction and reliable in operation. 
Regarding  claim 9, as far as it is definite, Atchison discloses a valve body having an inlet port (17) through which fluid is introduced and an outlet port (11) through which fluid is discharged, a lever (22) internal to the valve body, an internal magnet (27) physically coupled to the lever (22), a disc (20) coupled to the lever (22), a pivot (23) allowing the lever to travel from a first position to a second position, wherein the first position is an open position whereby the disc is decoupled from a valve seat (19) to allow for fluid flow and wherein the second position is a closed position whereby the disc is coupled to the valve seat to abate fluid flow and a first external magnet (43) magnetically couplable to the lever.
Examiner maintains the structure of the valve disclosed by Atchison is similar to the structure described in applicant’s specification, as such the valve disclosed by Atchison meets the claimed “check valve” of the present application.
Atchison does not disclose a second external magnet magnetically couplable to the lever, wherein in a first configuration a magnetic force between the internal magnet, the first external magnet, and the second external magnet causes the lever to travel to the first position and in a second configuration the magnetic force between the internal magnet, the first external magnet, and the second external magnet causes the lever to travel to the second position.
However, Sheridan teaches a second external magnet (38) magnetically couplable to the lever, wherein in a first configuration a magnetic force between the internal magnet (32), the first external magnet (36), and theSerial No.: 17/275,089 Atty Docket No.: 0041-0011USLee&Hayes'Atty/Agent: Robet A. Madayagsecond external magnet causes the lever to travel to the first position and in a second configuration the magnetic force between the internal magnet, the first external magnet, and the second external magnet causes the lever to travel to the second position
Therefore, a person having ordinary skill in the art would adapt the second external magnet to cause the valve to change position teaching of Sheridan to the valve disclosed by Atchison in order to have a valve that is simple in its construction and reliable in operation. 
Regarding claim 15, as far as it is definite, examiner is interpreting the two arms of element 50 taught by Sheridan to be two actuators actuating the two external magnets. 
Claims 10, 12, and 14, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Atchison (2,575,086) in view of US Patent to Sheridan (3,609,425) and in further view of Korean Patent Document (KR 200472727)
Regarding claims 10 and 12, as far as they are definite, Atchison does not disclose the internal magnet comprises encapsulated neodymium. However using a magnet made of neodymium is well known in the art as taught by the Korean patent document. The Korean patent document teaches a magnet (51) made of neodymium encapsulated in a housing (shield) by means of element 53. Therefore a person having ordinary skill in the art would adapt the Korean patent document teaching of neodymium magnet encapsulated in a housing teaching to the valve disclosed by Atchison to have a magnet with a high magnetic force and protected from fluid flow.
Regarding claim 14, as far as it is definite, Atchison does not explicitly disclose a rubber gasket in the valve seat. However, having a rubber seal in the well known in the art as taught by the Korean patent document. The Korean patent document teaches a rubber seal (20) to prevent any undesirable leak when the valve is closed. Therefore, a person having ordinary skill in the art would adapt the Korean patent document teaching of a rubber gasket on the valve seat to the valve disclosed by Atchison as a means of improving the seal and preventing undesirable leak in the valve closed position.
Claims 11 and 13, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Atchison (2,575,086) in view of US Patent to Sheridan (3,609,425) and in further in view of US Patent to Kurpanek (3,974,584).
Regarding claims 11 and 13, as far as they are definite, Atchison does not disclose the internal magnet is made of samarium cobalt. However, Kurpanek teaching a valve actuated by magnetic field teaches cobalt samarium retains magnetic strength when exposed to demagnetizing field. Therefore, a person having ordinary skill in the art would adapt the cobalt samarium magnet teaching of Kurpanek to the valve disclosed by Atchison to have an internal magnet that retains its magnetic property when subjected to demagnetizing filed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753